DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 42 recites “a ratio of concentration of the at least one PEEK polymer to the at least one PPSU polymer ranges from 40/60 to 90/10”, however this fails to further limit the previously recited weight percentages of the polymer recited in preceding claim 21, which recites the PEEK having a wt% of 30-80 and PPSU having a wt. % of 10-60, where the implied maximum ratio of concentration is 80/10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 25-26 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hrenak (US 2012/0107771) in view of Weinberg et al (US 2009/0048379).
In regard to claim 21, Hrenak discloses a denture frame (framework 10 of the dental prosthesis 100) comprising a polymer composition (the exemplary embodiment discloses a polymer which results in dental acrylic in par 3 and a thermosetting plastic in par 42), wherein the polymer composition includes a pigment (par 40 discloses the addition of a pink to the dental acrylic). 
Hrenak fails to disclose the polymer composition consisting essentially of : (i) from about 30 wt. % to about 80 wt. % of at least one poly (ether ether) ketone ("PEEK") polymer, relative to the total weight of the polymer composition; (ii) from about 10 wt. % to about 60 wt. % of at least one polyphenylsulfone ("PPSU") polymer, relative to the total weight of the polymer 
However, Weinberg teaches a polymer composition (C-E1 first polymer composition or E2 second polymer composition) which consist essentially of (i) from about 30 wt. % to about 80 wt. % of at least one poly (ether ether) ketone ("PEEK") polymer ( where in examples E1-E2, the polymer VITREX ® 150 P polyetheretherketone is provided at wt% of 34%, see charts in par 81-86) , (ii) from about 10 wt. % to about 60 wt. % of at least one polyphenylsulfone ("PPSU") polymer, relative to the total weight of the polymer composition (where in examples E1-E2, the polymer RADEL ® R-5000 NT polyphenylsulfone is provided at wt. % of 34.0% see charts in par 81-86) ; and (iii) less than about 30 wt. % of a particulate filler comprising a pigment (zinc sulfide which is disclosed as 3.0% in E1 and E2 and is disclosed as a desired pigmentation in par 59 and a filler made of glass fiber being 29% of the disclosed composition, see charts of par 81-86) in shaped articles and parts, such as dental cases and medical instruments that contain dry mixing of materials during formation (par 68-69) for the purpose of providing chemical resistance and environmental stress rupture resistance (par 21). 
As both Hrenak and Weinberg disclose the use of a polymer composition in a dental component (Hrenak par 42 and Weinberg par 68-69), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the polymer composition of Hrenak with the polymer composition consisting essentially of : (i) from about 30 wt. % to about 80 wt. % of at least one poly (ether ether) ketone ("PEEK") polymer, relative to the total weight of the polymer composition; (ii) from about 10 wt. % to about 60 wt. % of at least one polyphenylsulfone ("PPSU") polymer, relative to the total weight of the polymer 

    PNG
    media_image1.png
    279
    504
    media_image1.png
    Greyscale

Annotated figure 4
In regard to claim 25, Hrenak further discloses at least one finish line including a substantially flat inner surface (outer surface of bonding surface 16b, which is defined by a finish line and where the flat inner surface which is seen in annotated figure 4 as at an angle less than 20 degrees, which is recited in current specification). 
In regard to claim 26, Hrenak further discloses the finish line is asymmetric in cross-section in relation to the entire frame along a plane perpendicular to the length of the plane (see annotated figure 4, where the cross section of the frame 10 is asymmetric). 
In regard to claim 42, Hrenak further discloses a ratio of concentration of the at least one PEEK polymer to the at least one PPSU polymer ranges from 40/60 to 90/10 (par 14-19).
Claims 27 and 30-31 is rejected under 35 U.S.C. 103 as being unpatentable over Hrenak in view of Weinberg et al as applied to claim 25 above, and further in view of Kusano et al (US 4,634,381).
In regard to claim 27, Hrenak/Weinberg disclose the claimed invention as set forth above in claim 25, but fails to disclose a retention grid comprising at least one retention hole having an area of less than about 10 mm^2 .
However, Kusano discloses a denture frame (partial dental prosthesis 1 of figures 7,8 and 9A-B) which discloses a retention grid (plate 18) comprising at least one retention hole (small apertures 17) for the purpose of absorbing forces due to mastication or receiving projections of the lining (col 5, lines 15-30).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hrenak/Weinberg to have a retention grid comprising at least one retention hole as disclosed by Kusano for the purpose of absorbing forces during mastication and receiving projections of the lining of the denture (Kusano, col 5, lines 15-30).
Kusano fails to disclose the size of the retention hole being less than 10 mmA2, however this limitation is considered an obvious design choice, lacking in criticality, well within the skill of the ordinary artisan, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regard to claims 30-31, Hrenak discloses a denture comprising a denture frame (100 with 10) and Hrenak/ Weinberg/Kusano disclose the dental frame as set forth above in claim 27.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify further Hrenak/Weinberg to have the denture comprising an artificial gum disposed on the retention grid resulting in contact with the inner surface of the finish line and at least one artificial tooth in contact with the artificial gum as disclosed by claims 30 and 31 and described in Kusano for the purpose of improving comfort and flexibility when attaching the partial dental prosthesis to a patient.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hrenak in view of Weinberg et al as applied to claim 21 above, and further in view of Kabushiki (EP 2 550 952 A2).
In regard to claim 41, Hrenak/Weinberg disclose the claimed invention as set forth above in claim 21, but fails to disclose the particulate fillers of the polymer composition have a distribution of particle diameters such that at least 80 % of the primary particles have a diameter greater than 40 % of the average diameter and less than 700 % of the average diameter.
However, Kabushiki teaches particulate fillers within a polymer composition (par 8 discloses particulates being within a dental matrix resin) wherein the distribution of particle diameters such that at least 80 % of the primary particles have a diameter greater than 40 % of the average diameter and less than 700 % of the average diameter (par 12 discloses the primary particles of a first large group being more than 0.8 of distribution where the average diameter in 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the particulate fillers of the polymer composition of Hrenak/Weinberg have a distribution of particle diameters such that at least 80 % of the primary particles have a diameter greater than 40 % of the average diameter and less than 700 % of the average diameter as disclosed by Kabushiki for the purpose of preserving stability when it is in the form of a paste to minimize polymerization shrinkage.
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW M NELSON/            Primary Examiner, Art Unit 3772